 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    GUILLERMO TRUJILLO CRUZ,                           Case No. 1:19-cv-01570-JDP
11                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                         DENY MOTIONS TO PROCEED IN FORMA
12            v.                                         PAUPERIS AND REQUIRE PAYMENT OF
                                                         FILING FEE IN FULL WITHIN TWENTY-
13    S. SAVOIE,                                         ONE DAYS
14                       Defendant.                      ECF Nos. 3 and 4
15                                                       OBJECTIONS DUE WITHIN 14 DAYS
16                                                       ORDER TO ASSIGN CASE TO DISTRICT
                                                         JUDGE
17

18

19          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding without counsel in this
20   civil rights action brought under 42 U.S.C. § 1983. On November 14 and 15, 2019, plaintiff filed
21   applications to proceed in forma pauperis under 28 U.S.C. § 1915. ECF Nos. 3 and 4.
22          The Prison Litigation Reform Act provides that “[i]n no event shall a prisoner bring a civil
23   action . . . under this section if the prisoner has, on 3 or more occasions, while incarcerated or
24   detained in any facility, brought an action or appeal in a court of the United States that was
25   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
26   may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
27   U.S.C. § 1915(g). Plaintiff has had three or more actions dismissed as frivolous, as malicious, or
28
                                                        1
 1   for failing to state a claim upon which relief maybe granted.1 Plaintiff has been informed in at

 2   least one other case that he is subject to § 1915(g).2

 3          Plaintiff has not satisfied the imminent danger exception to § 1915(g). See Andrews v.

 4   Cervantes, 493 F.3d 1047, 1053-55 (9th Cir. 2007). At the time of filing, plaintiff resided at

 5   Pelican Bay State Prison, but his allegations concern events said to have taken place at North

 6   Kern State Prison. ECF No. 1 at 2. Plaintiff makes no plausible argument for why alleged threats

 7   and harassment at the North Kern facility put him in imminent danger at Pelican Bay. See ECF

 8   No. 1 at 3.

 9          Accordingly, plaintiff’s in forma pauperis applications should be denied, and he should

10   pay the filing fee in full, since he has accrued three or more strikes and was not under imminent

11   danger of serious physical harm at the time this action was initiated. See 28 U.S.C. § 1915(g).

12          Order

13          The clerk of court is directed to assign this case to a district judge who will review the

14   findings and recommendations.

15          Findings and Recommendations

16          Based on the foregoing, it is hereby recommended that:

17          1. plaintiff’s in forma pauperis applications, ECF No. 3 and 4, be denied;

18          2. plaintiff be required to pay the $400 filing fee in full within twenty-one days of adoption

19   of these findings and recommendations; and

20          3. if plaintiff fails to pay the $400 filing fee in full within twenty-one days of adoption of
21   these findings and recommendations, all pending motions be terminated, and this action be

22   dismissed without prejudice.

23          I submit these findings and recommendations to a district judge under 28 U.S.C. §

24   636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

25   1
       The cases include Cruz v. Munoz, No. 1:14-cv-01215-SAB (E.D. Cal.) (dismissed for failure to
26   state a claim on May 17, 2016); Cruz v. Munoz, No. 1:14-cv-00976-DLB (E.D. Cal.) (dismissed
     for failure to state a claim on May 11, 2016); Cruz v. Ruiz, No. 1:14-cv-00975-SAB (E.D. Cal.)
27   (dismissed for failure to state a claim on January 6, 2016); and (4) Trujillo v. Sherman, No. 1:14-
     cv01401-BAM (E.D. Cal.) (dismissed for failure to state a claim on April 24, 2015).
28   2
       See Cruz v. Stebbins, 1:17-cv-00789-AWI-GSA (E.D. Cal. 2019).
                                                       2
 1   Eastern District of California. Within fourteen days of the service of the findings and

 2   recommendations, plaintiff may file written objections to the findings and recommendations with

 3   the court and serve a copy on all parties. That document should be captioned “Objections to

 4   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

 5   and recommendations under 28 U.S.C. § 636(b)(1)(C).

 6
     IT IS SO ORDERED.
 7

 8
     Dated:     November 19, 2019
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12   No. 205.
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
